                                                                 I USDCSD;;-
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC#:
 FASHION GROUP, LLC , et al.                                     I. DATE F-IL-E-D:----:f-r-     /U
                                                                                        - /2-i -t-- W-
               Plaintiffs,                           18-CV-2959"'(81
         -against-                                   ORDER
 JOHNNY'S SIGNATURE, INC., et al.
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        This action having been reopened (Dkt. No . 123) after the parties failed to finalize a

settlement, any remaining discovery shall be completed no later than March 20, 2020.

        The Court will hold a scheduling conference on April 2, 2020, at 10:00 a.m., in Courtroom

20A. One week prior to that conference, on March 26, 2020, the parties shall submit a joint letter

stating whether, and on what issue(s), the parties intend to move for summary judgment. If no

summary judgment motions are contemplated, the Court will set a date for the parties' proposed

joint pre-trial order and related filings.

Dated: New York, New York
       January 24, 2020
                                             SO ORDERED.




                                             United States Magistra e Judge
